Case: 2:06-cr-00100-SDM-NMK Doc #: 483 Filed: 01/25/21 Page: 1 of 6 PAGEID #: 3389




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

UNITED STATES,                                 :
                                               :
        Plaintiff,                             :
                                               :      Case No. 2:06-CR-100(3)
        v.                                     :
                                               :      JUDGE SARAH D. MORRISON
DEDRICK RICHARDSON,                            :
                                               :
        Defendant.                             :


                                OPINION & ORDER
        This matter is before the Court for consideration of Defendant’s Motion for

Compassionate Release (ECF No. 475), his Supplement in Support (ECF No. 480),

and the Government’s Response in Opposition (ECF No. 482.) The motion is ripe for

consideration.

   I.        BACKGROUND
        On December 21, 2006 a jury found Mr. Richardson guilty of: (1) conspiring to

manufacture, to possess with the intent to distribute, and to distribute more than

50 grams crack cocaine from on or about July 1, 2005 through March 20, 2006 in

violation of 21 U.S.C. § § 841(a)(1) and 841(b)(1)(A)(iii) (Count One); (2) conspiring

to possess with the intent to distribute and to distribute more than 5 kilograms of

cocaine from on or about July 1, 2005 to March 20, 2006 in violation of 21 U.S.C. § §

841(a)(1) and 841(b)(1)(A)(ii) and 846 (Count Nine); (3) possessing more than 500

grams of cocaine with the intent to distribute on or about December 7, 2005 in

violation of 21 U.S.C. § § 841(a)(1), 841(b)(1)(B)(ii) and 18 U.S.C. § 2 (Count Ten);

(4) possess one or more firearms in furtherance of a drug trafficking crime and in
                                           1
Case: 2:06-cr-00100-SDM-NMK Doc #: 483 Filed: 01/25/21 Page: 2 of 6 PAGEID #: 3390




violation of 21 U.S.C. §§ 846 and 841(a)(1) and 18 U.S.C. § § 924(c)(1)(A)(i) and § 2 (Count

Eleven); and (5) possessing more than 500 grams of cocaine with the intent to

distribute on or about February 4, 2006 in violation of 21 U.S.C. § § 841(a)(1),

841(b)(1)(B)(ii) and 18 U.S.C. § 2 (Count Twelve). (ECF Nos. 122, 197.) He was

sentenced to 168 months on Counts One, Nine, Ten and Twelve and to 60 months

on Count Eleven to be served consecutively. (ECF No. 453.)

         Mr. Richardson applied for early release from the BOP. The warden denied

Mr. Richardson’s request because Mr. Richardson was “stable, c[ould] perform all

activities of Daily Living (ADL) independently and [his] medical issues d[id] not

diminish [his] ability to function in a correctional setting.” (ECF No. 482-1.)

         Mr. Richardson’s current release date is August 20, 2022. He seeks early

release on his own behalf, arguing his various health issues expose him to a high

risk of COVID-19 complications. Mr. Richardson requests a roughly eighteen-

month, 10% reduction in his sentence from 168 months to 151 months on Counts

One, Nine, Ten and Twelve to run concurrently with five years for Count Eleven. He

states that he will live with his daughter and work at an automobile repair shop if

he is released. His daughter and potential employer submit letters in support of

those statements. The Government opposes Mr. Richardson’s motion.

   II.      ANALYSIS

         Mr. Richardson moves for early release under 18 U.S.C. § 3582(c)(1)(A),

which allows for compassionate release in “extraordinary and compelling”




                                             2
Case: 2:06-cr-00100-SDM-NMK Doc #: 483 Filed: 01/25/21 Page: 3 of 6 PAGEID #: 3391




circumstances. United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020). Section

3582(c)(1)(A)(i) states:

              [T]he court, upon motion of the Director of the Bureau of
              Prisons, or upon motion of the defendant after the
              defendant has fully exhausted all administrative rights to
              appeal a failure of the Bureau of Prisons to bring a motion
              on the defendant's behalf or the lapse of 30 days from the
              receipt of such a request by the warden of the defendant's
              facility, whichever is earlier, may reduce the term of
              imprisonment (and may impose a term of probation or
              supervised release with or without conditions that does
              not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in
              section 3553(a) to the extent that they are applicable, if it
              finds that—(i) extraordinary and compelling reasons
              warrant such a reduction . . . and that such a reduction is
              consistent with applicable policy statements issued by the
              Sentencing Commission[.]

Whether early release is permissible under the section is typically determined by a

three-step analysis. As the Sixth Circuit explains:

              Before granting a compassionate-release motion, a district
              court must engage in a “three-step inquiry:” the court
              must “find” that “extraordinary and compelling reasons
              warrant [a sentence] reduction,” ensure “that such a
              reduction is consistent with applicable policy statements
              issued by the Sentencing Commission,” and “consider[] all
              relevant sentencing factors listed in 18 U.S.C. § 3553(a).”
              United States v. Jones, 980 F.3d 1098, 1101 (6th Cir.
              2020) (citing 18 U.S.C. § 3582(c)(1)(A)). If each of those
              requirements are met, the district court “may reduce the
              term of imprisonment,” but need not do so. 18 U.S.C. §
              3582(c)(1)(A).


United States v. Elias, No. 20-3654, 2021 U.S. App. LEXIS 251, at *2 (6th Cir. Jan.

6, 2021). Where, as here, an incarcerated person pursues early relief on his own

behalf, the Court may “skip step two of the § 3582(c)(1)(A) inquiry.” Jones, 980 F.3d

                                           3
Case: 2:06-cr-00100-SDM-NMK Doc #: 483 Filed: 01/25/21 Page: 4 of 6 PAGEID #: 3392




1098, 1111 (6th Cir. 2020). That is, the Court bypasses review of applicable policy

statements issued by the Sentencing Commission found in U.S.S.G. § 1B1.13 that

address what circumstances are extraordinary and compelling. The Court “may

deny compassionate-release motions when any of the t[wo] prerequisites listed in §

3582(c)(1)(A) is lacking and do[es] not need to address the others.” Id. at *5-6

(citation omitted).

       The Court’s analysis is therefore framed as follows. First, does Mr.

Richardson establish extraordinary and compelling reasons for release? Second,

and, only if so, does consideration of the § 3553(a) factors indicate that release is

proper?

       Extraordinary and Compelling. These terms are not defined in the statute.

Thus, “district courts have discretion to define ‘extraordinary and compelling’ on

their own initiative.” Elias, 2021 U.S. App. LEXIS 251, at *5-6 (citation omitted).

In this regard, the Court has “full discretion” in determining whether Richardson’s

stated reasons for seeking release are both extraordinary and compelling. Jones,

980 F.3d at 1111 (6th Cir. 2020).

       Courts find concerns of contracting COVID-19 to be extraordinary and

compelling when the defendant has a: (1) high risk of having complications from

COVID-19 and (2) “particularized risk of contracting the disease at his prison

facility.” United States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020) (citing




                                           4
Case: 2:06-cr-00100-SDM-NMK Doc #: 483 Filed: 01/25/21 Page: 5 of 6 PAGEID #: 3393




United States v. Dungee, No. 15CR5, 2020 WL 1666470, at *2 (W.D. Va. Apr. 4,

2020) (denying motion for compassionate release because the defendant failed to

show that his “individual conditions of confinement — as opposed to those

conditions that the inmates generally are subject to — are such as to justify relief”));

see also United States v. Hardin, No. 19-CR-240, 2020 U.S. Dist. LEXIS 90855, 2020

WL 2610736, at *4 (N.D. Ohio May 22, 2020).

       Based upon medical records from 2019, Richardson argues that his diabetes,

hyperlipidemia, obesity, and arthritis exacerbate his risk of serious complications

were he to contract COVID-19. Taking no issue with the age of the records, the

Government concedes that Richardson has identified an existing condition that

places him at a higher risk for COVID-19 complications—his Type 2 diabetes

mellitus. The Centers for Disease Control and Prevention (“CDC”) has identified

two categories of medical risk factors affecting the likelihood of severe outcomes

from COVID-19. Type 2 diabetes mellitus places him in the first category of

“definite” conditions that render him an increased risk of severe illness from

COVID-19. “People with Certain Medical Conditions,” December 29, 2020,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (visited Jan. 11, 2021). “Relying on official guidelines from

the CDC is a common practice in assessing compassionate-release motions.” Elias,

2021 U.S. App. LEXIS 251, at *9.


       But Richardson fails to argue that he has a particularized risk of contracting

the disease at FCI Petersburg – Low, where he is currently imprisoned. Indeed, he


                                           5
Case: 2:06-cr-00100-SDM-NMK Doc #: 483 Filed: 01/25/21 Page: 6 of 6 PAGEID #: 3394




describes the facility’s efforts to curb COVID-19’s spread there as “heroic.” (ECF No.

475 at 2.) As of January 11, 2021, the facility reported 14 inmates and 8 staff as

having active COVID-19 infections. “COVID-19 Coronavirus,”

https://www.bop.gov/coronavirus/ (visited January 11, 2021.) This is out of 627 total

inmates. See General Information for FCI Petersburg,

https://www.bop.gov/locations/institutions/pet/ (visited January 11, 2021.) Given the

low overall infection rate, and the “heroic” precautions the facility is taking to

prevent the spread of the virus, Mr. Richardson does not show that he has a

particularized risk of contracting the disease at Petersburg. Additionally, Mr.

Richardson’s generalized fear of contracting COVID-19 while at Petersburg “‘cannot

independently justify compassionate release.’” United States v. Elias, No. 20-3654,

2021 U.S. App. LEXIS 251, at *10 (6th Cir. Jan. 6, 2021)(quoting United States v.

Dorsey, No. 15-20336, 2020 WL 3819123, at *4 (E.D. Mich. July 8, 2020)(quotation

omitted)).


   III.      CONCLUSION
       Mr. Richardson fails to establish his that health conditions equate to

extraordinary and compelling circumstances. His Motion for Compassionate Release

is DENIED. (ECF No. 475.)


       IT IS SO ORDERED.



                                  s/ Sarah D. Morrison
                                  SARAH D. MORRISION
                                  UNITED STATES DISTRICT JUDGE


                                           6
